DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP55115891A) in view of Woodford (US 20120256371 A1).

	Regarding Claim 1, Suzuki teaches a paper sheet handling apparatus (1), as illustrated in figure 1, comprising: an insertion slot (65) to which a paper sheet is inserted; a conveyor mechanism (57, 62) that conveys the paper sheet inserted through the insertion slot (65); and a corrective member (25) which includes an elastic deformation portion, i.e., vanes (27), as illustrated in figure 2, showing bent/deformed vanes (27), configured to contact the paper sheet (A) inserted to the insertion slot (65) and which corrects a direction of conveyance of the paper sheet inserted through the insertion slot (65) using elasticity of the elastic deformation portion (27), noting that the vanes (27) tend to bias each side of a sheet/banknote toward the centerline (24) of the conveyor mechanism (57, 62), wherein the corrective member (27) is disposed at least on both ends in a width direction, i.e., along direction of shaft (20), across the pathway, of the insertion slot (65), along a face of the paper sheet (A) inserted to the insertion slot (65), or at positions, on a conveyor line (14, 45, 57, 62) for the paper sheet (A) inserted through the insertion slot (65), facing the ends in the width direction of the insertion slot (65).  See annotated figure 2 as follows.


    PNG
    media_image1.png
    586
    680
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    459
    570
    media_image2.png
    Greyscale


	Regarding Claim 1, Suzuki does not expressly teach
	at least a part of the elastic deformation portion extends in a slant manner toward a center of the insertion slot in the width direction with respect to a thickness direction of the paper sheet, on an opening surface of the insertion slot, the thickness direction of the paper sheet being perpendicular to the width direction of the insertion slot.

	Regarding Claim 1, Suzuki does not expressly teach, but Woolford teaches 
	at least a part of the elastic deformation portion (15, 15’) extends in a slant manner toward a center of the insertion slot in the width direction with respect to a thickness direction of the paper sheet, as illustrated in figure 14, on an opening surface, i.e.,  (R) of the insertion slot (TP), noting that the insertion slot is in the direction of the arrow shown in figure 14, the thickness direction of the paper sheet (S) being perpendicular to the width direction of the insertion slot (TP).  See Woodford annotated figure 14, as follows.


    PNG
    media_image3.png
    932
    790
    media_image3.png
    Greyscale

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided at least a part of the elastic deformation portion extends in a slant manner toward a center of the insertion slot in the width direction with respect to a thickness direction of the paper sheet, on an opening surface of the insertion slot, the thickness direction of the paper sheet being perpendicular to the width direction of the insertion slot, as taught by Woolford, in Suzuki’s paper sheet handling apparatus, for the purpose of maintaining stability of the incoming banknote thus increasing the accuracy of authentication of banknotes/paper sheets by authentication sensors. 

Regarding Claim 8, Suzuki teaches a method for detecting a foreign object, the method comprising: in conveyance of a paper sheet inserted through an insertion slot (65) with a conveyor mechanism (57, 62), having a corrective member (25) to correct a direction of conveyance of the paper sheet using elasticity of an elastic deformation portion, i.e., vanes (27), as illustrated in figure 2, showing bent/deformed vanes (27), contacting the paper sheet (A), moved by the paper sheet inserted to the insertion slot (65).

Regarding Claim 8, Suzuki does not expressly teach with a detector, detecting a range of movement of the elastic deformation portion using the corrective member disposed at both ends of the insertion slot in a width direction along a face of the paper sheet, wherein at least a part of the elastic deformation portion of the corrective member extends in a slanted manner toward a center of the insertion slot in the width direction, on an opening surface of the insertion slot, with respect to the thickness direction of the paper sheet perpendicular to the width direction of the insertion slot;
and with a controller, determining that a foreign object other than the paper sheet has been inserted to the insertion slot, based on a result detected by the detector.

Suzuki does not expressly teach, but Woolford teaches with a detector (1), detecting a range of movement of the elastic deformation portion (15, 15’) using the corrective member (2a, 2b) disposed at both ends of the insertion slot in a width direction along a face of the paper sheet, wherein at least a part of the elastic deformation portion of the corrective member extends in a slanted manner toward a center of the insertion slot in the width direction, on an opening surface of the insertion slot, with respect to the thickness direction of the paper sheet perpendicular to the width direction of the insertion slot;
and with a controller, i.e., integrator (45) and processor 46, as mentioned at paragraph 100 and as illustrated at figure 16, determining that a foreign object other than the paper sheet (S) has been inserted to the insertion slot, based on a result detected by the detector, noting that Wolford’s two elastic deformation portions detect the thickness in one direction, i.e., perpendicular to the direction of travel in a vertical direction, as well as the thickness of the sheet (S), noting the thickness direction is a vertical vector with respect to the sheet pathway surface.  Note the mention of “identification of foreign bodies adhered to banknotes” as mentioned at paragraph 2, and the mention in paragraph 4, last two sentences that “[t]he presence of foreign bodies such as tape adhered to the document is detected by identifying anomalous regions of increased thickness sitting above the `note plateau` (a region defined between the leading and trailing edges of the note, excluding a section close to each edge to account for corner folds)” and “[r]egions which exceed the thickness of the plateau by more than a certain threshold are identified as tape”.

Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided with a detector, detecting a range of movement of the elastic deformation portion using the corrective member disposed at both ends of the insertion slot in a width direction along a face of the paper sheet, wherein at least a part of the elastic deformation portion of the corrective member extends in a slanted manner toward a center of the insertion slot in the width direction, on an opening surface of the insertion slot, with respect to the thickness direction of the paper sheet perpendicular to the width direction of the insertion slot;
and with a controller, determining that a foreign object other than the paper sheet has been inserted to the insertion slot, based on a result detected by the detector, as taught by Woolford, in Suzuki’s paper sheet handling apparatus, for the purpose of detecting foreign objects such as tape adhered to banknotes, thus increasing the accuracy of banknote authentication. 

Regarding Claim 10, see rejection of Claims 1 and 8, above.  Note that since Suzuki has two vane assemblies that extend in the width direction of the insert slot (65), as illustrated in figure 2, for example it would have been obvious to have added Woodford’s elastomeric deformation portions at each end in the width direction in Suzuki’s device for the purpose of better ensuring the stability of the banknote as it passes through the transport path, as well as to detect tape on either side of the banknote.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP55115891A) in view of Woodford (US 20120256371 A1) and further in view of Hostettler (US 2004/0113359 A1).

	Regarding Claim 7, Suzuki teaches the system as described above.

Regarding Claim 7, Suzuki does not expressly teach, wherein the elastic deformation portion of the corrective member is a brush or a film.

Regarding Claim 7, Suzuki does not expressly teach, but Hostettler teaches wherein the elastic deformation portion of the corrective member is a brush or a film, as mentioned at paragraph 12, i.e., “[t]he radially extending members can take a variety of forms. In the preferred form, they comprise vanes, typically of a plastics material, such as mylar, but could alternatively be provided by a set of brushes or the like”.
Regarding Claim 7, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the elastic deformation portion of the corrective member is a brush or a film, as taught by Hostettler, in Suzuki’s paper sheet handling apparatus, as brushes and film are considered to be alternative deformable corrective members one of ordinary skill would have found obvious to have used as corrective members. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP55115891A) in view of Woodford (US 20120256371 A1) and further in view of Arimachi et al (US 2019/0291999 A1).

	Regarding Claim 9, Suzuki teaches the system as described above.

Regarding Claim 9, Suzuki does not expressly teach wherein the corrective member includes a plurality of types of the elastic deformation portions different from one another in elasticity, and is disposed at both ends in a width direction of the insertion slot such that elasticity is increased toward both ends from a center of the insertion slot in the width direction.

Regarding Claim 9, Suzuki does not expressly teach, but Arimachi teaches wherein the corrective member, i.e., vane (20), as illustrated in figure 1a, includes a plurality of types of the elastic deformation portions different from one another in elasticity, i.e., noting convex portion (24) and convex portion (25), as illustrated in figures 1a and 3a, are different in thicknesses and cross sectional area and therefore, exhibit different elastic deformation due to differences in modulus of elasticity, said difference in thicknesses changing the stress due to the cross sectional area changes, and is disposed at both ends in a width direction of the insertion slot such that elasticity is increased toward both ends from a center of the insertion slot in the width direction.  Note that since Suzuki’s vanes extend in the width direction of the of the insert slot (65), it would have been obvious to have added Arimachi’s plurality of types of elastomeric deformation portions with different elastic deformation for the purpose of increasing strength and durability, as mentioned at paragraph 4, second to last sentence.
Note also that since Suzuki has two vane assemblies that extend in the width direction of the insert slot (65), as illustrated in figure 2, for example, it would have been obvious to have added Arimachi’s elastomeric deformation portions at each end in the width direction in Suzuki’s device for the purpose of better ensuring the stability of the banknote as it passes through the transport path as well as to detect tape on either side of the banknote.

Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the corrective member includes a plurality of types of the elastic deformation portions different from one another in elasticity, and is disposed at both ends in a width direction of the insertion slot such that elasticity is increased toward both ends from a center of the insertion slot in the width direction, as taught by Arimachi, in Suzuki’s paper sheet handling apparatus, for the purpose of increasing the strength and durability of the vanes/corrective members.
Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. 
Applicant asserts at p. 6 of Applicant’s Remarks received 12/30/21, that “[n]either Woodford nor Hostettler cures the deficiencies of Suzuki and Arimachi” and that “none of the foregoing references relied upon discloses or suggests the claimed feature of ‘the corrective member is disposed at both ends in a width direction of the insertion slot’.

However, note that since Suzuki has two vane assemblies that extend in the width direction of the insert slot (65), towards the center of the transport path, as illustrated in figure 2, for example, it would have been obvious to have added Woodford’s detectors and Arimachi’s elastomeric deformation portions on each vane assembly at each end in the width direction in Suzuki’s device for the purpose of better ensuring the stability of the banknote as it passes through the transport path, as well as to detect tape on either side of the banknote.

Therefore, the rejection of Claims 1 and 7-10 is maintained.

Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Jackson ‘140 is cited as teaching a paper property sensing system for measuring thickness and curl of sheets having an elastic deformation portion (112) attached to a measurement circuit at base (114) as illustrated at figure 2a and as mentioned at col. 4, lines 35-65, for example.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


May 18, 2022